Title: To James Madison from Samuel Cabot, 30 December 1801 (Abstract)
From: Cabot, Samuel
To: Madison, James


30 December 1801, Boston. States that “in a letter from the Secretary of the Treasury dated Septr. 14th, he observes to me that a settlement of my accot (the recet. of which he acknowledges) was delayed for your return to Washington, which was expected to take place the following week.” Has heard nothing further since then and requests JM’s attention to the business so the account may be settled.
 

   RC (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). 1 p.; docketed by Wagner.


   On 7 Sept. 1801 Cabot sent Gallatin an account of his expenses as assessor with the commission on spoliations, which was then referred to the treasury accounting office, but Gallatin informed him that the principle on which it would be settled would have to be established by JM after he returned to Washington (Gallatin to Cabot, 14 Sept. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5).

